Certiorari to review the action of the Industrial Accident Commission in awarding death benefits to Ruth Iris Haskell, the minor daughter of William A. Haskell, who was killed in an industrial accident. The issue presented is whether or not the commission was justified in finding that the applicant was wholly dependent for support upon the deceased employee.
It appears that the mother of the applicant, who appears as the guardian ad litem herein, obtained a decree of divorce in an action against Haskell. By this decree the mother was awarded the custody of the child, Haskell being ordered, however, to pay $20 a month for its support. The mother remarried, but the order requiring Haskell to pay *Page 490 
$20 a month for the support of the child was in force at the time of his death. It is conceded that under section 14 (a) (2) of the Workmen's Compensation Act (Stats. 1917, p. 844), the applicant is to be presumed wholly dependent for support upon the deceased if, under the facts stated, he was legally liable for her maintenance.
[1] Petitioner contends, in effect, that where the court merely requires the payment by the father of a certain specified sum at stated intervals it does to all intents and purposes relieve the father from liability for the maintenance of the child, creating in the place of such liability an ordinary debt or money obligation. A similar contention was made on behalf of defendant in the case of People v. Schlott,162 Cal. 347, [122 P. 846], and was held to be without merit.
But it is insisted that even if Haskell's obligation to support the applicant did continue after the divorce, it was an obligation which could be fulfilled by paying $20 a month, and that, inasmuch as the mother would be under a duty to contribute any additional sum needful to make suitable provision for the child, it necessarily followed that the girl was only partially dependent on the deceased. With this contention as a basis it is argued that the deceased was not legally liable for the maintenance of the child within the meaning of section 14 (a) (2) of the statute. We do not undertake to decide whether or not the deceased would have been legally liable for the maintenance of the child within the meaning of the statute had the sum which he was required to pay been unquestionably insufficient for the entire support of the child. [2] However that may be, it is certain that the court may fix a specified sum for the support of the child as a matter of administrative convenience and may vary its amount from time to time in the exercise of its sound discretion. (Harlan v. Harlan, 154 Cal. 341, 346, [98 P. 32]; Lewis v.Lewis, 174 Cal. 336, 338, [163 P. 42].) [3] This being so, it is, we think, in any case competent for the commission to determine as a matter of fact that the father was liable for the maintenance of the child where it finds upon competent evidence that the sum which he was ordered to pay was fully sufficient for its entire support. *Page 491 
In the instant case the commission found "That the said monthly sum of twenty dollars ($20) was fully sufficient for the entire support of said minor child in the custody and care of the mother." It follows that the commission was justified in finding that the child was wholly dependent upon the deceased.
The award is affirmed.
Wilbur, J., Angellotti, C. J., Lawlor, J., Kerrigan, J.,pro tem., and Olney, J., concurred.